Citation Nr: 0948691	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-41 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In May 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In November 2007, the Board issued a decision in which it 
adjudicated the Veteran's claims of service connection for 
degenerative joint disease of his lumbar spine and both 
knees.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In August 2009, the 
Court granted a Joint Motion for Partial Remand, vacated the 
November 2007 Board decision as to those issues, and remanded 
the issues to the Board for compliance with the instructions 
in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records and the Veteran's DD214 show that 
he was awarded the Combat Infantryman Badge for his active 
service in the Republic of Vietnam.  This indicates that the 
Veteran engaged in combat with the enemy in active service 
with a military organization of the United States during a 
period of war.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For combat veterans, 38 U.S.C.A. § 1154(b) provides as 
follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

Based on the Veteran's service and entitlement to the Combat 
Infantryman Badge, Section 1154(b) must be considered in 
evaluating his claim.  Section 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disability etiologically to the current disorder.  Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him or her by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
"Section 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service-that is, what happened then-not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (superseded by 
statute on other grounds).  "Under 1154(b), lay statements 
may be sufficient to establish the in-service incurrence of 
an injury or disease, but application of that section does 
not alter the fundamental requirements of a current 
disability or a medical nexus to service."  Dalton v. 
Nicholson, 21 Vet.App. 23, 37 (2007).  Even when the combat 
presumption applies, a "veteran seeking compensation must 
still show the existence of a present disability and that 
there is a causal relationship between the present disability 
and the injury, disease, or aggravation of a preexisting 
injury or disease incurred during active duty."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  

In his December 2003 Notice of Disagreement the Veteran 
stated that he was a radio telephone operator in Vietnam 
which necessitated that he carry the extra weight of the 
radio and battery.  He reported that his field pack weighed 
80 pounds, the radio and battery weighed an additional 30 
pounds, and he also carried a rifle and 24 clips of 
ammunition.  He stated that the helicopters which transported 
him and his fellow soldiers to landing zones did not touch 
down, so he and the other soldiers had to drop to the ground 
from a height which he estimated as at least 8 to 10 feet.  
He contends that this caused his current degenerative 
arthritis of the lumbar spine and knees.  

Additionally, the Veteran reported during the May 2007 Board 
hearing that he received a shrapnel injury to his back during 
combat from ordinance that landed just behind him.  2007 
Board hearing transcript at 3-4.  He contends that this 
caused his currently claimed degenerative joint disease of 
the lumbar spine.  A December 1969 separation report of 
medical history includes, in block 39, a physician's summary 
and elaboration of all pertinent data as follows:  "Frag 
wounds to back and face."  

Although the Veteran was afforded a VA examination of his 
back and knees in November 2002, the report of that 
examination does not include any opinion as to the etiology 
of his diagnosed degenerative arthritis of his right knee, 
left knee, and lumbar spine.  On remand, the VA must afford 
the Veteran a VA examination which includes an opinion as to 
whether the Veteran's claimed disabilities are at least as 
likely as not related to his service.  For the purposes of 
this examination, his reports of jumping from helicopters 
carrying the described gear and of carrying the described 
gear in the field as well as the findings in the December 
1969 report of medical history of fragment wound of his back 
are to be taken as fact.  

Finally, while the Board makes no statement as to whether the 
RO should allow the benefits sought by the Veteran, in the 
event that the RO does not do so and the matter is returned 
to the Board it is likely that the undersigned Veterans Law 
Judge will no longer be employed by the Board.  The law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2009).  Therefore, if the RO does not allow all 
benefits sought in full, the RO should send the Veteran and 
his representative a letter offering the Veteran an 
opportunity to testify at another hearing consistent with 
38 C.F.R. § 20.717.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his lumbar spine, right knee, 
and left knee.  The examiner must accomplish 
the tasks explained in (a), (b), and (c) 
below.  The claims file must be provided to 
the examiner, the examiner must review the 
claims file in conjunction with the 
examination, and the examiner must annotate 
such review in his or her report of the 
examination.  The examiner must provide a 
complete rationale for all opinions 
rendered. A conclusion and recitation of 
facts does not constitute an adequate 
examination.  

(a)  Identify all disorders of the Veteran's 
lumbar spine, right knee, and left knee.  

(b)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's right knee, left knee, and/or 
lumbar spine degenerative joint disease, or 
any other disorder of his right knee, left 
knee, and/or lumbar spine identified upon 
examination, was caused by his carrying of 
an 80 pound pack, a 30 pound radio, and a 
weapon and ammunition during his active 
service, including the impact of landing on 
the ground from a height of 10 feet while 
carrying this gear.  

(c)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's right knee, left knee, and/or 
lumbar spine degenerative joint disease, or 
any other disorder of his right knee, left 
knee, and/or lumbar spine identified upon 
examination, was caused by his fragment 
wound injury of the back, as described in 
the December 1969 report of medical history 
found in the service treatment records.  

2.  After ensuring compliance with the 
above, readjudicate the Veteran's claims on 
appeal.  If any benefit sought is not 
granted in full carry out the following 
actions:  

(i)  Provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time to 
respond thereto.  

(ii)  Send the Veteran and his 
representative a letter which contains the 
following information:  

This concerns your Board Veterans' Appeals 
(Board) hearing held in Seattle, 
Washington on May 16, 2007.  We regret to 
advise you that the Veterans Law Judge who 
conducted that hearing is no longer with 
the Board.  The law requires that the 
Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision 
made on that appeal.  38 U.S.C. § 7107(c); 
38 C.F.R. § 20.707.  

Although the Board can make a decision on 
the appellate record as it is, you are 
offered the opportunity to testify at 
another hearing.  38 C.F.R. § 20.717.  As 
you have previously been informed, the 
Department of Veterans Affairs (VA) cannot 
pay any expenses you may incur related to 
a hearing.  Please inform the RO within 30 
days if you do or do not wish to appear at 
a hearing before another Veterans Law 
Judge.  If you wish to appear at another 
hearing, please inform the RO which one of 
the following hearings you would like: (1) 
a hearing before a Veterans Law Judge of 
the Board in Washington, DC.; (2) a 
hearing before a Veterans Law Judge of the 
Board at your local regional office; or 
(3) a hearing before a Veterans Law Judge 
of the Board via video conference at your 
local regional office.  

If you do not respond within 30 days from 
the date of this letter, it will be 
assumed that you do not want another 
hearing and VA will proceed accordingly.  

The RO should then proceed in accordance 
with the Veteran's response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


